DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see paragraph spanning pages 8 and 9, filed 05/25/2022, with respect to the 103 rejection of claim 12 have been fully considered and are persuasive.  The rejection of claim 12 has been withdrawn.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US 2017/0050643) in view of Kallonen (US 2009/0266620) and Reichow et al. (US 2007/0062738; “Reichow”).

Regarding claim 1, Lambert discloses in figures 1 and 2 a payload measurement system comprising a walking beam (24) associated with a machine (10) having a hauling body (16) (¶¶[0017]-[0019]), the walking beam (24) including a first beam end (26) operatively connected to a first axle, a second beam end (27) operatively connected to a second axle (axles not shown, disclosed in ¶ [0020]), and a center joint (28) pivotally connected to a frame (17) of the machine (10) (¶ [0019]), a plurality of load cell sensors (35) mounted to the walking beam (24), the plurality of load cell sensors (35) including a first load cell sensor (35, left) located at the first beam end (26) and a second load cell sensor (35, right) located at the second beam end (27) (¶ [0022]), and an electronic controller in electronic communication with the first load cell sensor (35, left) and the second load cell sensor (35, right), the electronic controller being configured to determine a material payload in the hauling body (11) (controller not shown, disclosed in (¶¶ [0025[-[0026]).  
Lambert discloses the sensors can be strain gauges but is silent to the specific details.
In the same field of endeavor, Kallonen teaches in figures 1-5 a first load cell sensor (figure 4:24a’) and a second load cell sensor (figure 4:24a) for a bogie (11a) of a hauling vehicle (1) (¶ [0031]) the first load cell sensor (24a’) and the second load cell sensor (24a) each including a symmetrical strain bar (figure 5:29) having a first mounting end (30a) and a second mounting end (30b) of an end thickness and having a connecting span (32) extending between the first (30a) and second mounting ends (30b), an end thickness of the first mounting end (30a) and the second mounting end (30b) being greater than a span thickness of the connecting span (32) (¶ [0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Kallonen’s particular load sensors as the load sensors in Lambert’s measurement system because the ability to mount and unmount the sensor makes it easy and fast to replace (¶ [0011]).
Though Lambert’s placement of the sensors seems to indicate they are along a neutral axis (the placement is identical to Applicant’s and the neutral axis is an inherent feature), the combination does not disclose the connecting span spans a neutral axis.
In the same field of endeavor, Reichow teaches in figures 1-5 a payload measurement system (¶ [0002]) where wherein each load cell sensor (64) is located so that the connecting span (area between bolts 56) spans a neutral axis (54) of the walking beam (20) located between an upper surface and a lower surface of the walking beam (20), the neutral axis (54) extending between the first beam end and the second beam end (see figures 2 and 5, ¶¶ [0030]-[0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to place Kallonen’s particular load sensor such that the connecting span spans the neutral axis of Lambert’s walking beam as taught by Reichow because mounting the load sensor substantially along the neutral axis and surrounding areas where the longitudinal strains allows the strain gauges to accurately detect the beam's deflection without adversely affecting the strength or fatigue life of the equalizing beam (¶ [0033]).

Regarding claim 2, Kallonen teaches in figure 5 the first (30a) and second (30b) mounting ends of the symmetrical strain bar (29) each include an upper end surface (top surface of 30a, 30b) aligned in an upper plane and a lower end surface (underside of 30a, 30b) aligned in a lower plane, and the connecting span (32) is disposed between and evenly spaced apart from the upper plane and the lower plane.  
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above. 

Regarding claim 3, Lambert and Kallonen discloses all the limitations of claim 2 on which this claim depends.
Kallonen is silent to the exact dimensions of the strain bar.
However, courts have ruled that where the general structure and shape of a device is known in the prior art, changes in relative dimensions are considered an obvious variation and within the purview of one having ordinary skill in the art.  See MPEP §2144.04(IV).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the dimensions of Kallonen’s strain bar and arrive at the end thickness of the first and second mounting ends is approximately 8.0 millimeters and the span thickness of the connecting span is 0.5 millimeters for the purpose of allowing it to be mounted easily while concentrating the load onto the span where the strain gauges are located.
  
Regarding claim 4, Kallonen teaches in figure 5 the first (30a) and second (30b) mounting ends of the symmetrical strain bar (29) each include a first side edge aligned in a first side plane and a second side edge aligned in a second side plane (sides of mounting areas 30a and 30b perpendicular to the sides with the mounting holes), and the connecting span (32) is set inward from theLVM 746758; CAT 19-1394 19 first side plane by a first recessed notch and from the second side plane by a second recessed notch (see curved notches connecting 32 with 30a and 30b).
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above. 
  
Regarding claim 5, Kallonen teaches in figure 5  the connecting span (32) includes an upper span surface (surface with strain gauges 33 and 34) and a lower span surface (underside of 32), the upper span surface and the lower span surface being parallel to and evenly spaced apart from the upper plane and the lower plane.  
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above. 

Regarding claim 6, Kallonen teaches the load cell sensor (29) includes a strain gauge (33, 34) attached to one of the upper span surface and the lower span surface (figure 5).
The combination of Lambert with Kallonen discloses the first load cell sensor and the second load cell sensor without further modification necessary.  

Regarding claim 7, Kallonen teaches the first mounting end (30a) and the second mounting end (30b) of the symmetrical strain bar (29) each defines a fastener hole (31) disposed between the upper end surface and the lower end surface (¶ [0033]).
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above. 
  
Regarding claim 8, Kallonen teaches the plurality of load cell sensors (figure 4:24a’, 24a) is mounted with an adhesive disposed between each load cell sensor (24a’, 24a) of the plurality of load cell sensors (24a’, 24a) and a surface of the bogey (11a) (¶ [0033]).
When Kallonen is combined with Lambert in the manner of the rejection of claim 1, the surface is the walking beam without further modification necessary.
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above. 
   
Regarding claim 11, Lambert as modified by Reichow discloses each load cell sensor (35) is angularly oriented with respect to the neutral axis of the walking beam (24) (see figure 2 of Lambert  in which the sensor orientation is identical to Applicant’s figure 2).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lambert in view of Kallonen, Reichow, and Boyovich et al. (USPN 5,811,738; “Boyovich”).

Regarding claim 9, Lambert, Kallonen, and Reichow disclose all the limitations of claim 1 on which this claim depends.
Lambert and Kallonen are silent to the symmetrical strain bar is encased in a potting material.
In the same field of endeavor, Boyovich teaches a strain bar (44 flat piece with strain gauges 16 mounted thereon, col. 5, lines 42-59) in which the symmetrical strain bar (44) is encased in a potting material (col. 6, lines 39-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to encase Kallonen’s strain bar in potting material as taught by Boyovich for the purpose of protecting the strain gauges and leads from environmental hazards (col. 6, lines 39-43).

Allowable Subject Matter
Claims 12-15 and 17 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salowitz teaches in figures 4 and 5 encasing a load cell in a potting material.  However, the load cell consisted of strain gauges on a circuit board rather than a strain bar.  Furthermore, the housing made of the encasing is rectangular because it is filling a receptacle so it cannot reasonably be combined with the other prior art references. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863